Notice of Pre-AIA  or AIA  Status
1. 	This communication is responsive to the filing of the non-provisional application on 11/17/2020 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-11 are pending. 

 Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claim(s) 1-2, and 6-11 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Anderson et al. U.S. Publication No. 20090112538 published Apr. 30, 2009



With respect to dependent claim 1, Anderson teaches a system for simulating attributes of an invention, comprising: 
a model builder engine configured with a plurality of user controls to input a plurality of simulation parameters to define a model of the invention (See para 7, disease transmission model, Para 30, 31). Anderson teaches a virtual reality simulation tool where products can be demonstrated to a customer (Para 17). Anderson teaches a input simulation parameters (cad drawing, avatars to simulate interactions, in the simulation of a medical procedure (Para 19) presented in a simulation viewer (Para 24-25) presenting generated simulation data (para 26) from monitored user interactions (Para 26-29, 34-35). Anderson teaches the customer can interact with the simulation (Para 29, 49).  
a simulation engine configured to dynamically test the model in a simulation against a plurality of simulated actors in a virtual world according to the plurality of simulation parameters defined in the model of the invention; (See Para 30-32 and 37-48). Anderson teaches a virtual simulation tool to test the model with avatars according to the input parameters 
and a results engine configured to processes a result of the simulation and extracts useful data for displaying one or more attributes of the invention (See Figure 5, Para 37-50). Anderson teaches presenting the output of the simulation to the user. (See figure 3-4)
With respect to dependent claim 2,  Anderson teaches the system further comprising: a guidance engine configured to provide a feedback to a user on one or more qualities of the model to set one or more of the plurality of simulation parameters defining the model of the invention (See Para 30, visually depicting where glowing regions of bacteria are spread by simulation, impacting the model). 
With respect to dependent claim 6,  Anderson teaches the guidance engine further comprises: a quality summary page configured to provide the user a rating of each of the model, an actor selection, and the plurality of simulation parameters (See Para 41m 44). 
With respect to dependent claim 7,  Anderson teaches the further comprising: one or more hints for improving a performance of one or more of the model, an actor selection, and the plurality of simulation parameters (See Para 44, suggests behavor changes of users). 
With respect to dependent claim 8,  Anderson teaches the wherein the simulation engine processes a passive simulation in which the attributes of the invention processed by the simulation are compared with the simulation in an absence of the invention (See Para 46-47, 50, compares to actual physical mock up). 
With respect to dependent claim 9,  Anderson teaches the wherein the simulation engine processes an active simulation in which the attributes of the invention processed by the simulation are compared with an actor option to utilize the invention or a competitor invention (See Para 49). 
With respect to dependent claim 10,  Anderson teaches the wherein the model builder engine further comprises: a plurality of controls operable by a user to define a function, an item, a relation, and a space. Para 37-50)
With respect to dependent claim 11,  Anderson teaches the wherein a control editor the results engine may produce a display indicating a number of simulants who use the invention; one or more common traits of those who use the invention; and one or more most-used competitors of the invention. (See Para 48-51). 
Claim Rejections - 35 USC § 103
	
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
6. 	Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et. al. in view of Pieper et al. U.S. Publication No. 20080163054 published July 3, 2008. .

With respect to dependent claim 3,  as indicated in the above discussion Anderson teaches each of the elements of claim 1. 
Anderson teaches the use of avatars (Para 18, 28, etc.). 
However, Anderson does not teach the guidance engine further comprising: an actor definition control comprising a selector for choosing one or more of a plurality of preset actors defined according to a plurality of predefined demographic groups, specifying a target user of the invention or wherein the plurality of predefined demographic groups are specified according to one or more of a geographic location, a gender, an income, and an age or wherein the simulation steps the one or more of the plurality of preset actors through a decision model within the model.
However, Pieper teaches a user interface simulation tool with avatars where the demographics of the avatar can be set (Para 26, 40) where a target user can be set, as Pieper expressly states any demogaphic cohort can be modeled. Pieper teaches providing a virtual simulation of avatars wearing clothing or an object on the portion of the body (Para 15-17). Pieper teaches configuring sub-models of the product and virtual wearer (para 24, 52-59). Pieper teaches modeling for segments of a population profile based in height, weight, size, shape and other measurements (Para 26). Pieper teaches the article can be any clothing (Para 27). The simulation outlines for the user how the product will be worn (Para 29, 39). Pieper teaches the product can be simulated for a present set of avatars (Para 40, 46, 49). Pieper teaches the simulation inteface can be tailored or adjusted (Para 41). Pieper teaches the simulation can be in an immersive environment (Para 44). The combination of Anderson and Pieper would allow for the medical clothing or gloves worn in the simulation to be tailored to different demographics of sizes of individuals represented by the avatars in the simulation. 


Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Anderson and Pieper in front of them to modify the device of Anderson and simulation of Anderson to use Avatars with different demographics. The motivation to combine Anderson and Pieper comes from the suggestion in Pieper to display avatars with different characteristics from any number of combinations of simulated wearers (Para 56) that may be in the target population of the product of any demographic population cohort (Para 40, 43, 46, 48).  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179